           Case 2:19-cv-02664-MMB Document 249 Filed 11/23/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KRISTEN BEHRENS, ESQ., as                                          CIVIL ACTION
 Administratrix, et al.
                                                                    NO. 19-2664
           v.

 ARCONIC, INC., et al.

                                                          ORDER

                        23rd day of November, 2020, for the reasons stated in the foregoing
         AND NOW, this ____

Memorandum, Plaintiffs’ Rule 59(e) is DENIED.

                                                           BY THIS COURT:


                                                            s/ Michael M. Baylson
                                                           ________________________________
                                                           MICHAEL M. BAYLSON
                                                           United States District Court Judge


O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 Order re Defendants’ MTD for FNC




                                                                1
